

115 HR 1734 IH: Access Technology Affordability Act of 2017.
U.S. House of Representatives
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1734IN THE HOUSE OF REPRESENTATIVESMarch 27, 2017Mr. Young of Iowa (for himself, Ms. Roybal-Allard, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a refundable tax credit against income tax for
			 the purchase of qualified access technology for the blind.
	
 1.Short titleThis Act may be cited as the Access Technology Affordability Act of 2017. 2.Credit for qualified access technology for the blind (a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 36B the following new section:
				
					36C.Credit for qualified access technology for the blind.
 (a)Allowance of the creditThere shall be allowed as a credit against the tax imposed by this subtitle an amount equal to amounts paid during the taxable year, not compensated for by insurance or otherwise, by the taxpayer for qualified access technology for use by a qualified blind individual who is the taxpayer, the taxpayer’s spouse, or any dependent (as defined in section 152) of the taxpayer.
						(b)Limitations
 (1)Per individualFor purpose of this section, the aggregate amount of the credit per qualified blind individual shall not exceed $2,500 in any period comprising three consecutive taxable years.
 (2)Modified adjusted gross incomeThe amount of credit allowed under this subsection without regard to this paragraph shall be reduced (but not below zero) by $100 for each $1,000 (or fraction thereof) by which the taxpayer’s modified adjusted gross income exceeds $75,000 ($150,000 in the case of a joint return).
 (c)DefinitionsFor purposes of this section— (1)Qualified blind individualThe term qualified blind individual means a blind individual within the meaning of section 63(f)(4).
 (2)Qualified access technology definedThe term qualified access technology means hardware, software, or other information technology the primary function of which is to convert or adapt information that is visually represented into forms or formats useable by blind individuals.
 (d)Denial of double benefitNo credit shall be allowed under subsection (a) for any expense for which a deduction or credit is allowed under any other provision of this chapter.
						(e)Inflation adjustments
							(1)Dollar limitation on amount of credit
 (A)In generalIn the case of a taxable year beginning after 2018, the dollar amount in subsection (b)(1) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2017 for calendar year 1992 in subparagraph (B) thereof.
 (B)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $100, such amount shall be rounded to the next lowest multiple of $100.
								(2)Income limits
 (A)In generalIn the case of a taxable year beginning after 2018, the $75,000 and $150,000 dollar amounts in subsection (b)(2) shall each be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2017 for calendar year 1992 in subparagraph (B) thereof.
 (B)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such amount shall be rounded to the next lowest multiple of $1,000.
								.
			(b)Conforming amendments
 (1)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, after 36B,. (2)Section 1324(b)(2) of title 31, United States Code, is amended by inserting 36C, after 36B,.
 (3)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following new item:
					
						
							Sec. 36C. Credit for qualified access technology for the blind.
						.
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 